Citation Nr: 1721569	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-23 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

Of record, the decedent served in the Army National Guard of Illinois from March 1967 to April 1971 with active duty for training (ACDUTRA) from March 13, 1967 to July 15, 1967, and active duty from April 7, 1968 to April 11, 1968.  The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not in effect for any disability.

2.  The decedent's death certificate indicates that the immediate cause of death was amyotrophic lateral sclerosis (ALS). 

3.  The decedent only had ACDUTRA service in the Illinois Army National Guard; he did not serve on active duty and did not incur any disease or injury during ACDUTRA.

4.  ALS was not incurred in or aggravated by any period of ACDUTRA.

5.  The decedent did not have active military, naval, or air service.


CONCLUSIONS OF LAW

1.  As a matter of law, the presumption of service connection for ALS does not apply as the decedent did not have active military, naval, or air service.  38 U.S.C.A. §§ 101(24), 1131 (West 2014); 38 C.F.R. § 3.318(a) (2016); Bowers v. Shinseki, 26 Vet. App. 201 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria are not met for entitlement to service connection for the cause of the decedent's death.  38 U.S.C.A. §§ 101(22), (24), 1133, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in a March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the claimant.  VA obtained all relevant records in this matter.  These records have been associated with the claims file.  It is noted that the appeal was remanded by the Board for additional development.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  To the extent that the RO did not prepare a summary of decedent's dates of active duty, active duty for training, and inactive duty for training from March 1967 to April 1971, the Board finds that this information would not change the findings or conclusions in this decision and, therefore, remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Resolution of this appeal turns on an issue regarding the status of the decedent and appellant as a claimant under the law and not on the underlying facts or development of the facts.  The duties to assist and notify can have no effect on appeals that are decided on an interpretation of the law, as opposed to a determination based on fact.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Cause of Death Claim

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in April 2006; the immediate cause of his death was amyotrophic lateral sclerosis (ALS).  In this case, there is no question as to whether ALS substantially or materially contributed to the decedent's death.  The medical evidence of record, to include the death certificate, demonstrates that diagnosed ALS caused his death.

The appellant does not assert that service connection for cause of the decedent's death should be granted on a direct basis, as the decedent's service treatment records reflect no neurological problems or complaints, and the appellant does not allege that the ALS began in service.  The record establishes that the decedent was first diagnosed with ALS decades after service in May 2004, after initially presenting in 2001 with left foot drop.  In this case, the appellant contends that the cause of the decedent's death benefit should be granted on a presumptive basis, under the provisions set forth in 38 C.F.R. § 3.318.

Legal Criteria

Generally, to establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Except as provided in paragraph (b) of title 38, section 3.318, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  Service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318 (b)(3).

The issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law.  For VA purposes, a veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

"Active military, naval, or air service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, but only for active duty.  Biggins v. Derwinski, 1 Vet. App. 474 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).  That usually includes two weeks of annual training and/or an initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  That usually indicates weekend drills or training.
Analysis

Having carefully reviewed the record, the Board concludes that, as a matter of law, the presumption of service connection for ALS does not apply as the decedent did not have active military, naval, or air service.  38 U.S.C.A. §§ 101 (24), 1131 (West 2014); 38 C.F.R. § 3.318(a) (2016); Bowers v. Shinseki, 26 Vet. App. 201 (2014); Sabonis, supra.  The Board further concludes that, because the decedent was not a veteran for VA law purposes, the criteria are not met for entitlement to service connection for the cause of the decedent's death.  38 U.S.C.A. §§ 101(22), (24), 1133, 1310; 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318.

During the decedent's lifetime, service connection was not established for any disability.  His death certificate shows that he died in April 2006 and that the immediate cause of death was ALS.  The record does not show nor does the appellant contend that ALS had its onset during any period of service.  Instead, the appellant argues that entitlement to cause of death is warranted on a presumptive basis under the provisions set forth in 38 C.F.R. § 3.318.

The Board fully acknowledges the appellant's arguments that the decedent was a veteran under the law and entitled to presumptive service connection under 38 C.F.R. § 3.318.  However, the decedent's military records reflect that he had only ACDUTRA service in the Illinois Army National Guard; he did not serve on "active duty" and did not incur any disease or injury during ACDUTRA.  Although the appellant may believe that the decedent's participation in military duties was other than ACDUTRA and INACDUTRA service, she has presented no objective evidence showing this and VA's development through official sources reveals only ACDUTRA service in the Illinois Army National Guard.

To the extent that the appellant asserts that, since the decedent had 90 days of continuous service in the military, the decedent should therefore qualify for the presumption of service connection for ALS, the Board disagrees as a matter of law.  The law requires active military, naval, or air service for the presumption of ALS to apply.  The 90 day period referenced by the appellant is only contained within an exception that, after it is determined that the claimant had active military, naval, or air service to possibly qualify for the presumption, the presumption is excluded for those that did not have 90 days of continuous active service.  38 C.F.R. § 3.318; Bowers v. Shinseki, 26 Vet. App. 207 (2013).  To be clear, the law states that ACDUTRA qualifies as "active military, naval, or air service" only when a claimant dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty.  Here, there is no competent evidence that the decedent became disabled or died from any disease or injury incurred during ACDUTRA, and the appellant does not so allege.  The decedent was first diagnosed with ALS in May 2004, which was decades following service and after initially presenting in 2001 with left foot drop.
Thus, the provisions of 38 C.F.R. § 3.318 do not apply in this case.

In summary, without "active military, naval, or air service," the decedent is not a veteran for VA compensation purposes, and the presumption of ALS does not apply.  Bowers v. Shinseki, 26 Vet. App. 201 (2013).  Because the evidence does not show that the decedent was disabled or died from any disease or injury during any period of ACDUTRA, and does not show that he was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during INACDUTRA, the decedent did not have active military, naval, or air service.

VA submitted a request for verification of the decedent's service and the response indicated that the decedent had performed no active duty other than for training purposes.  The record further includes the following: Forms DD 4 and DD 220,which reflect the decedent's enlistment into the Illinois Army National Guard in March 1967 and his participation on ACDUTRA on March 15, 1967; Form DD 214, which reflects that the decedent had 4 months and 3 days of ACDUTRA between March 12, 1967 and July 15, 1967; and a National Guard document, NGB Form 22, which reflects that the decedent had 5 years and 7 days of service, and that the decedent was discharged on April 1, 1971.  NGB Form 22 also acknowledges that the decedent had been ordered to active duty on April 7, 1968 for riot duty, but clearly shows that this service was authorized by the State of Illinois and not federally authorized.  The Board notes that National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States and at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, or must have performed full-time duty under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  See 10 U.S.C.A. § 12401.  The Board affords significant probative weight to the official response that the decedent has no active service.  Therefore, the decedent's service is not considered active military, naval, or air service as defined by statute because it was not active duty.

Again, presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, but only for active duty.  Biggins v. Derwinski, 1 Vet. App. 474 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Accordingly, the claim is denied.  As the decedent did not have active military, naval, or air service, the law forbids application of the presumption of service connection for ALS.  The evidence does not otherwise show that any disease or injury incurred in ACDUTRA or injury or specified disease occurred during INACDUTRA and caused or contributed to the decedent's death.



ORDER

Service connection for the cause of the decedent's death is denied.




____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


